Citation Nr: 1038667	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  02-08 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to an increased disability rating for right hallux 
valgus with degenerative changes, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to April 
1983.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) which 
denied an evaluation in excess of 10 percent for right hallux 
valgus with degenerative changes.  

In August 2008, the Board denied entitlement to a disability 
rating in excess of 10 percent for right hallux valgus with 
degenerative changes.  In February 2010, the United States Court 
of Appeals for Veterans Claims (Court) granted a Joint Motion for 
Remand.  In August 2010, the Board dismissed the claim due to the 
death of the Veteran.


FINDINGS OF FACT

1.  On February 24, 2010, the Court issued an order granting the 
Joint Motion for Remand, vacated the Board decision, and issued a 
mandate. 

2.  Later on February 24, 2010, the Court issued an order 
recalling the mandate.


CONCLUSION OF LAW

Vacatur of the Board's August 19, 2010 decision addressing the 
issue of entitlement to an increased disability rating for right 
hallux valgus with degenerative changes is warranted.  
38 U.S.C.A. §§ 7103(c), 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) may vacate an appellate 
decision at any time upon request of the appellant or his or her 
representative, or on its own motion, when a claimant has been 
denied due process of law or has been granted benefits based on 
false or fraudulent evidence.  38 C.F.R. § 20.904.  For the 
reasons discussed below, the August 19, 2010 Board decision is 
vacated.  

In August 2008, the Board denied entitlement to a disability 
rating in excess of 10 percent for right hallux valgus with 
degenerative changes.  On February 24, 2010, the Court issued an 
order granting the Joint Motion for Remand, vacating the Board 
decision, and issuing mandate.  Later that day, the Court issued 
an order recalling the mandate.

The Veteran died on December [redacted], 2009.  As a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  However, recent changes in law permit 
substitution in certain cases.  See Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 
4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution 
in case of death of a claimant who dies on or after October 10, 
2008).  

In this case, because the Court recalled its mandate in February 
2010, it retained jurisdiction over the Veteran's appeal.  As the 
Board did not have jurisdiction of the appeal at the time of the 
August 19, 2010 decision, that decision must be vacated.



	(CONTINUED ON NEXT PAGE)





ORDER

The August 19, 2010 Board decision addressing the issue of 
entitlement to a disability rating in excess of 10 percent for 
right hallux valgus with degenerative changes is vacated.




	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



